 


 HR 4939 ENR: United States–Caribbean Strategic Engagement Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4939 
 
AN ACT 
To increase engagement with the governments of the Caribbean region, the Caribbean diaspora community in the United States, and the private sector and civil society in both the United States and the Caribbean, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States–Caribbean Strategic Engagement Act of 2016. 2.Statement of policyCongress declares that it is the policy of the United States to increase engagement with the governments of the Caribbean region and with civil society, including the private sector, in both the United States and the Caribbean, in a concerted effort to—
(1)enhance diplomatic relations between the United States and the Caribbean region; (2)increase economic cooperation between the United States and the Caribbean region;
(3)support regional economic, political, and security integration efforts in the Caribbean region; (4)encourage enduring economic development and increased regional economic diversification and global competitiveness;
(5)reduce levels of crime and violence, curb the trafficking of illicit drugs, strengthen the rule of law, and improve citizen security; (6)improve energy security by increasing access to diverse, reliable, and affordable power;
(7)advance cooperation on democracy and human rights at multilateral fora; (8)continue support for public health advances and cooperation on health concerns and threats to the Caribbean region; and
(9)expand Internet access throughout the region, especially to countries lacking the appropriate infrastructure. 3.StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), shall submit to the appropriate congressional committees a multi-year strategy for United States engagement to support the efforts of interested nations in the Caribbean region that—
(1)identifies Department of State and USAID priorities, in coordination with other executive branch agencies, for United States policy towards the Caribbean region; (2)outlines an approach to partner with governments of the Caribbean region to improve citizen security, reduce the trafficking of illicit drugs, strengthen the rule of law, and improve the effectiveness and longevity of the Caribbean Basin Security Initiative;
(3)establishes a comprehensive, integrated, multi-year strategy to encourage efforts of the Caribbean region to implement regional and national strategies that improve energy security, by increasing access to all available sources of energy, including by taking advantage of the indigenous energy sources of the Caribbean and the ongoing energy revolution in the United States; (4)outlines an approach to improve diplomatic engagement with the governments of the Caribbean region, including with respect to human rights and democracy;
(5)Describes how the United States can develop an approach to supporting Caribbean countries in efforts they are willing to undertake with their own resources to diversify their economies; (6)describes ways to ensure the active participation of citizens of the Caribbean in existing program and initiatives administered by the Department of State's Bureau of Educational and Cultural Affairs; and
(7)reflects the input of other executive branch agencies, as appropriate. 4.BriefingsThe Secretary of State shall offer to the appropriate congressional committees annual briefings that review Department of State efforts to implement the strategy for United States engagement with the Caribbean region in accordance with section 3.
5.Progress reportNot later than 2 years after the submission of the strategy required under section 3, the President shall submit to the appropriate congressional committees a report on progress made toward implementing the strategy. 6.Reporting cost offsetSection 601(c)(4) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)(4)) is amended by striking the following: and all that follows through (B) A workforce plan and inserting a workforce plan.
7.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
(2)Caribbean regionThe term Caribbean region means the Caribbean Basin Security Initiative beneficiary countries. (3)Security assistanceThe term security assistance has the meaning given such term in section 502B(d)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(2)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
